IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0216-13



RICHARD WAYNE HENDERSON, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS DALLAS COUNTY



           Per curiam. KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure 9.3(b)
and 68.4(i), because the petition is not accompanied by 11 copies and it does not contain a
copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: March 27, 2013
Do Not Publish